Citation Nr: 1622641	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-41 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2012 and April 2014, the Board remanded the issue at hand for further development. 

As indicated in the April 2014 Board remand, in his November 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, and one was scheduled for June 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the issue of TDIU in April 2014 in part for the Veteran to be provided a VA examination to determine the effect of his service-connected disabilities on his employability.  The remand specifically ordered for the VA examiner, after examination, to opine as to whether the Veteran's service-connected tinnitus, PTSD, left knee strain, and lumbar strain, without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation and to set forth all examination findings together with a complete rationale for all conclusions reached.  A review of the claims file reveals that the Veteran was provided VA examinations for his PTSD and tinnitus in March 2015.  The VA PTSD examiner determined it was more likely than not that the current severity of the Veteran's PTSD with panic attacks had rendered him unable to secure or maintain substantially gainful occupation, noting the Veteran had not been involved in mental health treatment since 2010 and his functioning had continued to deteriorate over the past five years.  At the examination, the Veteran reported that he had not worked since leaving his last job at Sam's warehouse in January 2013 after having a panic attack at work.  The VA tinnitus examiner determined the Veteran's tinnitus impacted his ordinary conditions of daily life, including ability to work, noting the Veteran's reports of difficulty sleeping.  

The Board notes that the VA tinnitus examiner did not indicate whether the Veteran's tinnitus render him unable to secure or follow a substantially gainful occupation.  The Board also notes that the Veteran was not provided VA examinations for his other service-connected disabilities of left knee strain and lumbar strain.  As a result, there were no opinions provided as to the effect of those service-connected disabilities on the Veteran's employability.  Therefore, the Board finds that opinions for such must be obtained in compliance with the April 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is also noted that the Veteran did not meet the schedular rating criteria for a TDIU prior to February 19, 2015, but it is noted that he stopped working in approximately January 2013 following a panic attack.  As such, this claim should be referred to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a TDIU claim form. 

2.  Obtain a medical opinion to evaluate the impact of the Veteran's service-connected disabilities on his employability.  The examiner should review the claims file and opine whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected tinnitus, PTSD, left knee strain, and lumbar strain, without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation prior to February 19, 2008.  Why or why not?  

In so doing, the examiner should attempt to describe the functional limitation or impairment that results from each service connected disability.

If an opinion cannot be provided without an examination or examinations, appropriate action should be taken. 

3.  Then refer the issue of TDIU under 38 C.F.R. § 4.16(b) is warranted to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) prior to February 19, 2008.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


